,. Case 2:20-cv-04988-JFW-AS Document 40-17 Filed 10/27/20 Page 1of4 Page ID #:288
9/6/2020 AT&T Yahoo Mail - Re: Chris Langer y. Esperanza Molina, et al. (USDC California Central, Case No. 2:20-cy-04988-JFW-AS)

Re: Chris Langer v. Esperanza Molina, et al. (USDC California Central, Case No. 2:20-cv-
04988-JFW-AS}

From: Monica Molina (mrmolina@sbcqiobal net)

To: amandas@potterhandy.com; rayballister@potterhandy.com; chriss@potterhandy.com

Ce: langervstadiumwinebeerminimarketandlamwaybz6733617@projects.filevine.com

Date: Wednesday, August 26, 2020, 10:50 AM PDT

Dear Ms. Seabock,

Per your email below, i am still awaiting the stipulation to set aside the wrongfully taken default against my client,
Esperanza Molina As Trustee of the Esperanza Molina Trust. Can you please forward it to me no later than tomorrow by
end of day? Also, please include in the stipulation that my client will have 10 days from the eniry of the order to set
aside in which to file her responsive pleading. | will sign and return it to you promptly for filing.

Seeing that the default wrongfully taken against my client has not yet been set aside, and there has been no
appearance by my client in this case, there is no reason for my participation in the 26F conference you have unilaterally
set in this case later this afternoon.

 

 

Regards,

Monica R. Molina

LAW OFFICES OF MONICAR, MOLINA
30700 Russell Ranch Road, Suite 250
Westlake Village, CA 91362

T (747) 220-6655

F (747) 220-6601

This transmission is intended fo be delivered only to the named addressee(s) and may contain information which is
confidential, proprietary, attorney work-product or attorney-client privileged. If this transmission is received by anyone
other than the intended recipient(s), the recipient(s) should immediately notify the sender by reply and then delete the

transmission. In no event shall this transmission be read, used, copied, reproduced, stored or retained by anyone other
than the intended recipient(s) except with their express written consent.

On Friday, August 21, 2020, 12:03:17 PM PDT, Amanda Seabock <amandas@potterhandy.com> wrote:

Monica,

We're not filing any amended complaint. To be clear, you were not misled — we simply decided against it. As default
has already been entered, we'll stipulate to set it aside.

Amanda

 

Amanda Seabock, Esq.
AmandaS@PotterHandy.com

 

1/4

 
_ Case 2:20-cv-04988-JFW-AS Document 40-17 Filed 10/27/20 Page 2of4 Page ID #:289
9/6/2020 AT&T Yahoo Mail - Re: Chris Langer v. Esperanza Molina, et al. {USDC California Central, Case No. 2:20-cv-04988-JFW-AS)

Potter Handy, LLP

8033 Linda Vista Rd, Suite 200

San Diego, CA 92111

858-375-7385 | 888-422-5191 (fax)

The infermation contained in this email may be confidential and/or legally privileged. It bas been sent for the sole use of the intended
recipient(s). Hf the reader of this message is not an intended recipient, you are hereby notified that any unauthorized review, use,

disclosure, dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. [f you have
received this communication in error, please reply to the sender and destroy all copies of the message. To contact us directly, send

in this E-mail was not intended or written to be used, and cannot be used by you, (i) to avoid any penalties imposed under the Internal
Revenue Cade or, (ii) to promote, market er recommend to another party any transaction or matter addressed herein.

 

From: Amanda Seabock <amandas@potterhandy.com>

Sent: Monday, August 10, 2020 9:33 PM

To: Monica Molina <mrmolina@sbeglobal.net>; Ray Ballister <cayballister@potterhandy.com>
Ce: Chris Seabock <chriss@potterhandy.com>:

Subject: RE: Chris Langer v. Esperanza Molina, et al. (USDC California Central, Case No. 2:20-cv-04988-JFW-AS)
| will look into this immediately and respond substantively asap.

Amanda

Amanda Seabock, Esq.
AmandaS@PotterHandy.com

Potter Handy, LLP

8033 Linda Vista Rd, Sutte 200
San Diego, CA 92111
858-375-7385 | 888-422-5191 (fax)

The information contained in this email may be confidentiai and/or legally privileged. It has been sent for the sole use of the intended
recipient(s). if the reader of this message is not an intended recipient, you are hereby notified that any unauthorized review, use,
disclosure, dissemination, distribution, ov copying of this communication, or any of its contents, is strictly prohibited, If you have
received this communication in error, please reply to the sender and destroy all copics of the message. To contact us directly, send

to info@potterhandy.com. Tax Opinion Disclaimer: To comply with IRS regulations, we advise that any discussion of Federal tax issues
in this E-mail was not intended or written to he used, and cannot be used by ycu, (i) to avoid any penalties imposed under the Internal
Revenwe Code ox, (il) to promote, market or recommend to another party any transaction or matter addressed herein.

 

 

al4

 

 
. Case 2:20-cv-04988-JFW-AS Document 40-17 Filed 10/27/20 Page 3o0f4 Page ID #:290
9/6/2020 AT&T Yahoo Mail - Re: Ghris Langer v. Esperanza Molina, et al. {USDC California Central, Case No. 2:20-cv-04988-JFW-AS)

 

From: Monica Molina <mrmolina@sbcglobal.net>

Sent: Monday, August 10, 2020 11:06 AM

To: Amanda Seabock <amandas@poitterhandy.com>; Ray Ballister <rayballister@potterhandy.cam>

Subject: Chris Langer v. Esperanza Molina, et al. (USDC California Central, Case No. 2:20-cv-04988-JFW-AS)

 

Dear Ms. Seabock,

| received an eiectronic notice of a request fo enter default against my client in the above-referenced case. This
request is simply in bad faith and must be withdrawn immediately. You were copied on the emails following my
meet and confer under Local Rule 7-3 with Mr. Ballister on July 31, 2020, He agreed following our meet and
confer, as required prior to my client's motion to dismiss, fo amend the complaint. He indicated that the amended
complaint would be filed on or about August 5,2020, which has not been done. In the interim, you request an entry
of default against my client. That is sanctionable.

Please withdraw the request immediately or | will be forced to file a motion to set aside as wel! as a motion for
sanctions, attorney fees and costs.

Regards,

Monica R. Molina

LAW OFFICES OF MONICA R. MOLINA
30700 Russell Ranch Road, Suite 250
Westlake Village, CA 91362

T (747) 220-6655

F (747) 220-6601

This transmission is intended to be delivered only to the named addressee(s) and may contain
information which is confidential, proprietary, attorney work-product or attorney-client privileged.
if this transmission is received by anyone other than the intended recipient(s), the recipient(s)
should immediately notify the sender by reply and then delete the transmission. In no event
shall this transmission be read, used, copied, reproduced, stored or retained by anyone other
than the intended recipient(s) except with their express written consent.

 

image003.gif
6818

S

 

 

image002.gif
388B

S

 

 

image001.png
31.2kB

 

 

image004.gif

 

 

 

3/4

 
_, Case 2:20-cv-04988-JFW-AS Document 40-17 Filed 10/27/20 Page 4of4 Page ID #:291
9/6/2020 AT&T Yahoo Mail - Re: Chris Langer v. Esperanza Molina, et al. (USDC California Central, Case No. 2:20-cv-04988-JFW-AS)

7178

4/4

 
